Citation Nr: 0509214	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  00-18 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than October 24, 
1994, for entitlement to service connection for hallux 
rigidus of the right great toe.

2.  Whether the January 4, 1990, rating decision was clearly 
and unmistakably erroneous in not establishing service 
connection for the veteran's hallux rigidus of the right 
great toe as secondary to the veteran's service-connected 
Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from May 1972 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for hallux rigidus of the right great toe and assigned an 
effective date to that grant of March 28, 1996.  Although the 
veteran had originally requested a hearing before the Board 
in connection with this appeal, he withdrew that request in 
October 2002.  

This matter also comes before the Board on appeal from a 
March 1997 rating decision of the same RO which, among other 
things, declined to find that clear and unmistakable error 
had been committed in its January 4, 1990 rating decision 
granting service connection for Reiter's syndrome.

The Board remanded the issues that are the subject of this 
decision in October 2003.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  A Board decision, dated in June 1989, denied service 
connection for a right foot disorder.

3.  A January 4, 1990 rating decision granted service 
connection for Reiter's syndrome with history or urethritis.

4.  The record establishes that in the January 4, 1990 rating 
decision, the RO incorrectly applied the statutory or 
regulatory provisions at the time such that it failed to 
include the veteran's right great toe disorders as part of 
the service-connected Reiter's syndrome with history of 
urethritis.

5.  The veteran filed his claim of entitlement to service 
connection for Reiter's syndrome on April 15, 1987.


CONCLUSIONS OF LAW

1.  The rating decision of January 4, 1990, that granted 
service connection for Reiter's syndrome with history or 
urethritis, was clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(a) (2004).

2.  An effective date of April 15, 1987, is warranted for 
entitlement to service connection for hallux rigidus of the 
right great toe.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

The claim of CUE in the January 1990 rating decision now 
before the Board is a legal challenge to a prior RO decision 
and does not involve requiring or submitting any additional 
evidence because any clear and unmistakable error must be 
based on the record and law that existed at the time of that 
decision.  Russell v. Principi, 3 Vet. App. 310 (1992).  The 
Court has held that the VCAA is not applicable to motions 
alleging CUE in prior VA decisions.  See Livesay v. Principi, 
15 Vet. App. 165 (en banc) (2001) (regarding Board 
decisions); Parker v. Principi, 15 Vet. App. 407 (2002) 
(regarding RO decisions).

Regarding the remaining claim of entitlement to an effective 
date of service connection prior to October 24, 1994, for the 
reasons set forth below, the Board finds that VA has 
satisfied its duties to the veteran under the VCAA.  As 
discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Factual Background

The veteran established service connection for non-specific 
recurrent urethritis in a rating decision dated in June 1976.  
The effective date of service connection was May 2, 1976, the 
day after the veteran's separation from service.

In October 1979, the Board granted the veteran's appeal of a 
denial of service connection for diabetes mellitus. 

In March 1986, the veteran requested, in pertinent part, 
service connection for a right foot disability as secondary 
to his service-connected diabetes mellitus.  This claim was 
ultimately denied by the Board in a June 1989 decision.  
There were no findings made by the Board with respect to the 
veteran's claim of entitlement to service connection for a 
right great toe disability as secondary to Reiter's syndrome, 
a theory of entitlement for the right foot disability that 
was not advanced by the veteran at the time.  In a separate 
decision, also dated in June 1989, the Board remanded the 
veteran's claim of entitlement to service connection for 
Reiter's syndrome for additional development.

Subsequent to a VA examination mandated in the June 1989 
remand, in a rating decision dated January 4, 1990, the RO 
granted service connection for Reiter's syndrome, noting that 
urethritis, conjunctivitis, and complaints of stiffness of 
the neck, back, and right foot were early manifestations of 
Reiter's syndrome.  Service connection for the veteran's 
Reiter's syndrome was made effective from April 15, 1987, and 
a 20 percent disability rating was assigned.  The RO revised 
the previously service-connected urethritis, and included it 
in Reiter's syndrome, continuing the date of service 
connection as May 2, 1976 and a noncompensable rating.  The 
effective date of May 1976 represents the acknowledgement 
that the veteran's urethritis was in fact Reiter's syndrome.  

As noted, effective April 15, 1987, the veteran's rating was 
increased to 20 percent disabling pursuant to Diagnostic Code 
(DC) 5099-5002.  The April 15, 1987 date is the date the 
veteran filed his claim of service connection specifying 
Reiter's syndrome.  Because no DC specifically addresses 
Reiter's syndrome under 38 C.F.R. § 4.27, the veteran's 
Reiter's syndrome was rated by analogy as rheumatoid 
arthritis.

The criteria under DC 5002 Arthritis rheumatoid (atrophic) 
have not changed since the January 1990 rating decision.  
Rheumatoid arthritis, as an active process warranted a 100 
disability rating with constitutional manifestations 
associated with active joint involvement, totally 
incapacitating.  A 60 percent disability rating was assigned 
with less than the criteria for 100 percent but with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  A 40 
percent disability rating was assigned with symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  The veteran was assigned a 20 percent disability 
rating, meeting the requirement of one or two exacerbations a 
year in a well-established diagnosis.  38 C.F.R. § 4.71a DC 
5002 (2004).

The criteria also address chronic residuals.  Residuals such 
as limitation of motion or ankylosis, favorable or 
unfavorable, are to be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process are not to be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation is to be assigned.  Id.

In April 1994, the veteran submitted a claim for an increased 
rating for Reiter's syndrome.  In essence, he requested that 
the various chronic residuals be rated as separate 
disabilities under appropriate diagnostic codes as permitted 
under DC 5002.  The RO did not initially treat this claim as 
a claim for increased rating, but rather required the veteran 
to independently establish service connection for each 
disorder claimed to be secondary to the Reiter's syndrome.

As noted in the introduction, in several later rating 
decisions, the veteran was again denied service connection 
for his right great toe disorder and his claim that it was 
CUE to fail to service connect his right great toe disorder 
in January 1990.

At the present time, the record reflects that the veteran has 
established service connection for a variety of residuals of 
Reiter's syndrome.  Review of the currently service-connected 
disabilities reveals the veteran's current service-connected 
disorders include Reiter's syndrome with urethritis and 
conjunctivitis, compensably rated at 40 percent disabling, as 
well as major depression associated with Reiter's rated 30 
percent disabling, irritable bowel syndrome with indigestion 
associated with Reiter's syndrome rated 10 percent disabling, 
and hallux rigidus, right great toe associated with Reiter's 
syndrome, rated 10 percent disabling.

The veteran has made no other specific assertions regarding 
errors in law or fact in the January 1990 rating decision.  
Review of the veteran's claims folder reveals that the 
veteran did not file an appeal to the January 1990 decision 
and it is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 3.302, 20.1103 (1989).  

Law and Regulation

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.

Analysis

The veteran argues in essence that due to CUE the VA failed 
to include the hallux rigidus of his right great toe in the 
initial grant of service connection for Reiter's syndrome.  
The Board agrees.

Review of the January 1990 rating decision shows the RO was 
aware of the previous manifestations of Reiter's syndrome as 
urethritis, conjunctivitis, and various arthralgias including 
stiffness of the neck, back, and right foot.  The assigned 
rating of the veteran's Reiter's syndrome as "Reiter's 
syndrome with history of urethritis" shows the RO was 
establishing service connection for the disorder and the 
secondary chronic disorders.  The Board finds that it was 
clearly and unmistakably erroneous not to have specifically 
included those secondary chronic disorders in the grant of 
service connection.  The RO should have included the 
disorders, and followed the criteria of DC 5002 calling for 
alternative rating of either the active process of Reiter's 
or the separate chronic residuals.  

Applying the provision of 38 C.F.R. § 3.400(k) (2004), the 
effective date of service connection should be the date from 
which benefits would have been payable if the corrected 
decision had been made on the date of the reversed decision.

Although the Board had issued a decision denying service 
connection for the veteran's right foot disorder in June 
1989, the Board finds that not to be a bar to an effective 
date of April 15, 1987, the date of the veteran's claim of 
service connection for Reiter's syndrome.  The Board's June 
1989 decision was not based upon the veteran's Reiter's 
syndrome, only addressing the issue of service connection for 
the right foot disorder as secondary to diabetes mellitus.




ORDER

The appeal that there was clear and unmistakable error in a 
January 1990 rating decision is granted.

Entitlement to an effective date of April 15, 1987, for 
service connection for hallux rigidus of the right great toe 
is granted.
 



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


